IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00247-CV

GUYTON AIR CONDITIONING, INC.,
                                                          Appellant
v.

WATERFURNACE INTERNATIONAL, INC.,
                                                          Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2004-4256-4


                          MEMORANDUM OPINION


       Appellant has filed a “Notice of Non-Suit of Appeal” in which it states that the

parties have settled their dispute and that it “hereby withdraws and non-suits” the

appeal. Appellant requests that this Court “sign and file any appropriate orders.”

Appellee has not filed a response. Accordingly, the appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(1).



                                                     FELIPE REYNA
                                                     Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 12, 2008
[CV06]




Guyton Air Conditioning, Inc. v. Waterfurnace Int’l, Inc.   Page 2